Exhibit 10.1

HELIX TECHNOLOGY CORPORATION

EMPLOYEE RETENTION AGREEMENT

     THIS EMPLOYEE RETENTION AGREEMENT by and between HELIX TECHNOLOGY
CORPORATION, a Delaware corporation (the "Company"), and PAUL KAWA (the
"Employee") is made as of March 10, 2005 (the "Effective Date").

     WHEREAS, the Company and the Employee desire to enter into this Agreement
to reinforce and encourage the continued employment of the Employee by the
Company.

     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and as an inducement for and in consideration of the Employee
remaining in its employ, the parties, subject to the terms and conditions set
forth herein, agree as follows:

     Section 1.  Term of Agreement. The term of this Agreement (the "Term"), and
all rights and obligations of the parties hereunder, shall take effect upon the
Effective Date and shall expire, subject to Section 12 hereof, on the earlier to
occur of (a) the Employee's "normal retirement date" as defined in the Helix
Technology Corporation Employees' Pension Plan (unless extended by mutual
agreement) and (b) the date of termination of the Employee's employment with the
Company.

     Section 2.  Termination Without Cause; Termination for Good Reason.

          (a)  If, during the Term of this Agreement, the Company terminates the
employment of the Employee (other than for Cause (as defined below), death or
physical or mental incapacity or disability), the Company shall provide the
Employee notice of such pending termination six (6) months in advance of the
date that such termination becomes effective (a "Termination Notice"). The
severance benefits described in Section 2(b) below shall commence on (i) the
effective date of the termination as specified in the Termination Notice or any
earlier date on which the Employee terminates employment following receipt of
the Termination Notice or (ii) the date on which the Employee terminates
employment for Good Reason (as defined below) (each a "Termination Date").

          (b)  If, during the Term of this Agreement, (i) the Company gives a
Termination Notice to the Employee or (ii) the Employee terminates employment
with the Company for Good Reason (as defined below), then, in each case:

                    (1)  Subject to clause (3) below, the Company shall pay to
the Employee an aggregate amount (the "Salary Severance") equal to the
Employee's annual base salary in effect immediately prior to the Termination
Notice or the event giving rise to the termination for Good Reason by the
Employee (each a "Trigger Event"). Such amount shall be payable commencing on
the Termination Date in weekly payments, each equal to the weekly base salary
payments paid to the Employee immediately prior to the Trigger Event, and ending
twelve (12) months after the



--------------------------------------------------------------------------------



Termination Date (the "Tail Period"); provided, however, that the Company may,
in its sole discretion, accelerate the timing of such payments;

                    (2)  Subject to clause (3) below, if the Trigger Event
occurs during any calendar year in which the Employee is a participant in a
variable performance award program, the Company shall deem that the "target"
performance goal has been achieved and shall pay to the Employee an amount equal
to the Employee's bonus as determined under the plan for the achievement of the
"target" goal (the "Bonus Severance"). The manner (i.e., cash or stock or a
combination thereof) and timing of the Bonus Severance shall be at the
discretion of the Board of Directors of the Company, provided, however, that any
such payment must be made by no later than the expiration of the Tail Period;

                    (3)  The amounts otherwise payable pursuant to clauses (1)
and (2) above shall be reduced by the amount of compensation earned by the
Employee (as an employee, consultant or otherwise) during the Tail Period
subject to the following limitation: (a) the Salary Severance actually paid to
the Employee shall be no less than fifty percent (50%) of the amount otherwise
payable under clause (1) above and (b) the Bonus Severance actual paid to the
employee shall be no less than fifty percent (50%) of the amount otherwise
payable under clause (2) above;

                    (4)  Until the earlier of (a) the expiration of the Tail
Period or (b) the date the Employee secures full time employment, the Company
shall provide the Employee with medical, dental and life insurance benefits at
least equal to those which would have been provided to the Employee if the
Employee's employment had not been terminated, in accordance with the applicable
benefit plans of the Company in effect on the Termination Date; and

                    (5)  The Company shall provide outplacement services through
one or more outside firms of the Employee's choosing up to an aggregate of
$5,000, with such services to extend until the earlier of (a) the expiration of
the Tail Period or (b) the date the Employee secures full time employment.

          (c)  "Cause" shall mean any one or more of the following, in any case
as determined to have occurred by the Board of Directors of the Company (the
"Board"):

               (i)    the Employee's willful and continued failure to
substantially perform reasonable assigned duties or a material violation by the
Employee of the policies, procedures or rules of the Company;

               (ii)   the Employee's commission of, or conviction for, a felony
or any act involving fraud, embezzlement, theft, misrepresentation, dishonesty
or moral turpitude;

               (iii)  the Employee's indictment for commission of a material
crime on the basis of alleged facts of such a serious nature that the Company
has reasonable cause to believe that the Employee cannot effectively discharge
the

2



--------------------------------------------------------------------------------



Employee's duties and responsibilities, or the Employee's indictment for the
commission of a material business related crime;

               (iv)   any gross or willful misconduct of the Employee resulting
in substantial loss to the Company or substantial damage to the Company's
business or reputation;

               (v)    gross neglect of the Employee's duties resulting in
substantial loss to the Company or substantial damage to the Company's business
or reputation; or

               (vi)   any material breach by the Employee of this Agreement or
any non-competition agreement between the Employee and the Company.

          (d)  "Good Reason" shall mean, without the Employee's consent, the
occurrence of any one or more of the following events:

               (i)    a material diminution of the Employee's responsibilities
and authority in his capacity as a Corporate Controller (not Interim Chief
Financial Officer), only after the Company shall have had an opportunity to cure
(any such cure to be effected within thirty (30) days after written notice of
the basis for Good Reason is given to the Company by the Employee);

               (ii)   a material reduction in base salary and bonus
opportunities, unless all employees of the Company with similar responsibilities
and authority as the Employee suffer a substantially similar reduction;

               (iii)  the relocation of the Employee's office to a location more
than fifty (50) miles from Mansfield, Massachusetts; or

               (iv)   the failure of the Company to obtain the assumption in
writing of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within fifteen (15) days after a
merger, consolidation, sale of assets or similar transaction.

     Section 3.  Limit on Parachute Payments. In the event that any benefit
received or to be received by you in connection with the termination of your
employment (whether pursuant to the terms of this Agreement or otherwise)
("Parachute Payments") would not be deductible (in whole or part) as a result of
section 280G of the Internal Revenue Code of 1986, as amended, by the Company,
an affiliate or other person making such payment or providing such benefit, the
Parachute Payments shall be reduced until no portion of the Parachute Payments
is not deductible.

     Section 4.  Non-Competition; Trade Secrets.

          (a)  Except as set forth below, for a period of three (3) years
following termination of the Employee's employment with the Company for any
reason, the Employee agrees not to accept or continue to hold any position in
any capacity, whether

3



--------------------------------------------------------------------------------



as an employee, agent, consultant, investor, director or otherwise, with any
person, firm or corporation, whose present or planned business is competitive
with the business of the Company as it exists on the Termination Date. In the
event the Employee's employment with the Company is terminated by the Company
without Cause or by the Employee for Good Reason, the foregoing non-competition
covenant shall apply for two (2) years following the Termination Date. Ownership
by the Employee of less than one percent (1%) of the outstanding stock or
securities in any business enterprise shall not itself be deemed to be engaging
in any activity prohibited by this Section 4(a).

          (b) If the Employee has not already done so, the Employee agrees to
execute and abide by the Company's standard form of agreement presently in
effect protecting the Company's inventions, patents and proprietary and
confidential information and the Employee agrees to execute and abide by any
subsequent agreement generally in effect for the Company's officers and key
employees.

     Section 5.  Assignment. The rights and benefits of the Employee hereunder
shall not be assignable, whether by voluntary or involuntary assignment or
transfer. This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Company, and the heirs, executors and
administrators of the Employee, and shall be assignable by the Company to any
entity acquiring substantially all of the assets of the Company, whether by
merger, consolidation, sale of assets or similar transaction.

     Section 6.  Notices. Any notice required or permitted to be given under
this Agreement shall be sufficient if in writing and personally delivered, sent
by certified or registered mail or sent by overnight courier service as follows
(unless another address designated by any party hereto by is given by similar
notice):

          (a)  if to the Employee, to the Employee's address as set forth in the
records of the Company; and

          (b)  if to the Company, to the address of its principal executive
offices, attention: President, with a copy to Matthew J. Gardella, Esquire,
Palmer & Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts 02199.

     Section 7.  Waiver of Breach. A waiver by the Company or the Employee of
any breach of any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other or subsequent breach by the
other party.

     Section 8.  Entire Agreement. This Agreement contains the entire agreement
of the parties with respect to the subject matter hereof. This Agreement may be
modified only by an agreement in writing signed by the parties hereto.

     Section 9.  Severability. In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein. If, moreover, any one or more of the provisions contained
in this Agreement shall for any reason be held to

4



--------------------------------------------------------------------------------



be excessively broad as to time, duration, geographical scope, activity or
subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

     Section 10.  Costs. In the event that a dispute shall arise between the
parties hereto with respect to any term or provision of this Agreement or the
subject matter hereof, all costs and expenses (including attorney fees incurred
by the Company or the Employee associated with such dispute) shall be borne by
the respective party incurring such costs and expenses.

     Section 11.  Interpretation; Applicable Law. This Agreement and its terms
are subject to reasonable interpretation by the Compensation Committee of the
Board in its sole discretion. The terms of this Agreement shall be governed by
and construed in accordance with the internal laws (as opposed to the conflict
of laws provisions) of the Commonwealth of Massachusetts.

     Section 12.  Survival of Provisions. The provisions of Section 2, Section
3, Section 4, Section 5, Section 6, Section 10, Section 11, Section 12 and
Section 15 of this Agreement will survive the termination of the Employee's
employment hereunder and the termination of this Agreement.

     Section 13.  Not an Employment Contract. The Employee acknowledges that
this Agreement does not constitute a contract of employment or impose on the
Company any obligation to retain the Employee as an employee and that this
Agreement does not prevent the Employee from terminating employment at any time.

     Section 14.  Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

     Section 15.  Taxes. Any payments provided for hereunder shall be paid net
of any applicable tax withholding required under federal, state or local law.
Notwithstanding anything herein to the contrary, the Company shall accelerate
the timing of any amounts payable to the Employee hereunder if and as necessary
to prevent such amounts from being deemed "deferred compensation" pursuant to
the American Jobs Creation Act of 2004 (or the rules and regulation promulgated
thereunder).

     Section 16.  Complete Agreement. This Agreement supersedes all other prior
agreements between the Employee and the Company concerning the Employee's
employment with the Company, and none of such agreements shall be of any force
or effect whatsoever; provided, however, that nothing contained herein shall be
deemed to limit or otherwise affect the provisions of any other agreement,
arrangement or policy concerning the Employee and the Company that is unrelated
to the subject matter of this Agreement.


[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

 

 

   

HELIX TECHNOLOGY CORPORATION

                     

By:  /s/ James Gentilcore

   

       Name:  James Gentilcore

   

       Title:   Chief Executive Officer

                     

EMPLOYEE

         

       /s/ Paul Kawa

   

       Paul Kawa

   

       Interim Chief Financial Officer

   

      